DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 02/24/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 8 and 10 has been entered.
Claims 1-7 and 9 are pending in the instant application.

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein a longitudinal cross-section of the second assembly is quadrangular, comprising a long side and a short side, and the longitudinal cross-section of the second assembly comprises a circular arc section disposed at a junction of the long side and the short side” including the remaining limitations” including the remaining limitations.
	
	Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “wherein in the second assembly formation step, the second assembly is ground and polished such that the second assembly comprises a circular arc section at a corner of its longitudinal cross-section” including the remaining limitations.
	Claims 2-7 are allowable because of their dependencies on claim 1.

Examiner Note: Weindorf et al , US Patent No. 10,288,968 discloses, at least in figures 9 and 10, a curved polarizer (910) and lens (920) on an electronic display (900) in a plan view.
However, in a longitudinal cross-section they would not appear curved.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONALD L RALEIGH/Primary Examiner, Art Unit 2879